         Case 4:19-cv-00037-DC-DF Document 42 Filed 05/27/21 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

MARY CATHERINE “KATIE”                                 §
SANCHEZ,                                               §
      Plaintiff,                                       §
                                                       §
v.                                                     §        NO. 4:19-CV-00037
                                                       §
PRESIDIO COUNTY, TEXAS and                             §
FRANCES GARCIA in her individual                       §
capacity,                                              §
         Defendants                                    §

                      REPLY TO PLAINTIFF’S RESPONSE TO
               DEFENDANTS’ MOTION FOR LEAVE TO AMEND ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendants Presidio County, Texas and Frances Garcia (collectively “Defendants”), file

this Reply to Plaintiff’s Response to Defendants’ Motion for Leave to Amend Answer and would

respectfully show the Court as follows:1

                                              I.
                                     SUMMARY OF ARGUMENT

        Plaintiff objected to Defendants’ proposed jury instructions that are expressly part of the

Fifth Circuit’s Pattern Jury Instructions for First Amendment retaliation. Specifically, Plaintiff

contends whether Defendant Presidio County would have eliminated the OMB in the absence of

Plaintiff’s protected conduct should not be included in the charge. Defendants understand the Mt.

Healthy defense as part of a First Amendment Retaliation claim and not a separate affirmative




1
  Defendants withdraw the portion of their Motion for Leave to Amend requesting an additional affirmative defense
on mitigation of damages. Defendants are only requesting leave to make clear Defendants are entitled to
consideration of the defense that Presidio County would have eliminated the OMB even without Plaintiff engaging
in protected conduct (the Mt. Healthy defense) as part of the burden-shifting elements of a First Amendment
retaliation claim. To the extent this defense can be construed as an affirmative defense that must be pleaded,
Defendants request leave to amend their answer to so state.
           Case 4:19-cv-00037-DC-DF Document 42 Filed 05/27/21 Page 2 of 7



defense under Fifth Circuit precedent. Accordingly, Defendants did not plead it as an affirmative

defense.

        Defendants’ Mt. Healthy defense was briefed in the parties’ summary judgment pleadings

and discovered throughout written discovery and depositions without any objection. Plaintiff’s

Objections to Defendants’ Proposed Jury Charge, filed the Friday before the pretrial conference

on May 14, 2021, was the first time Plaintiff objected to inclusion of the Mt. Healthy defense.

Defendants do not believe that an affirmative pleading of this defense is necessary for the Mt.

Healthy defense to be submitted to the jury. Defendants seek leave to assert the Mt. Healthy

defense in the event it may be construed as a defense that must be affirmatively pleaded.

        Plaintiff has waived the right to argue that she is surprised by Defendants’ assertion of

the Mt. Healthy defense or would be prejudiced in any manner by inclusion of this instruction in

the jury charge. For these reasons, Defendants ask the Court to either grant Defendants’ leave to

assert the Mt. Healthy defense an affirmative defense or permit inclusion of Section 10.6 of the

Pattern Jury Charge in its entirety in the Court’s charge.

                                          II.
                               ARGUMENT AND AUTHORITIES

A.      THE MT. HEALTHY DEFENSE IS NOT A TRUE AFFIRMATIVE DEFENSE UNDER SUPREME
        COURT AND FIFTH CIRCUIT PRECEDENT.

        In Mt. Healthy City Board of Education v. Doyle, 429 U.S. 274 (1976), the United States

Supreme Court balanced the protection of rights guaranteed under the First Amendment while

simultaneously attempting to avoid windfalls to public employees who engaged in

constitutionally protected conduct. See Mt. Healthy, 429 U.S. at 274; see also Bowen v. Watkins,

669 F.2d 979, 983 (5th Cir. 1982). As stated by the Fifth Circuit, “an employee who would have

been fired regardless of whether he exercised constitutional rights should not be reinstated solely

because of his exercise of his rights.” Id. (citing Mt. Healthy, 429 U.S. at 284-86). The Supreme


DEFENDANTS’ REPLY TO RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED ANSWER – PAGE 2
         Case 4:19-cv-00037-DC-DF Document 42 Filed 05/27/21 Page 3 of 7



Court did so by adopting a shifting burden of proof. Id. Initially, the employee has the burden of

showing both that her activity was constitutionally protected and that it was a “substantial” or

“motivating” factor in the decision of the employer. Id. Then the burden shifts to the employer

who may avoid liability by showing by a preponderance of the evidence that the same decision

would have been made absent the constitutionally protected conduct. Id.

        Courts have interpreted the Mt. Healthy defense as a defendant’s opportunity to

“respond” to the plaintiff’s prima facie case with proof that it would have reached the same

decision even without the protected conduct. Crawford-El v. Britton, 523 U.S. 574, 593 (1998);

see also Oscar Renda Contracting, Inc. v. City of Lubbock, 577 F.3d 264, 271 (5th Cir. 2009)

(Defendant “can respond” to prima facie case with proof of non-retaliatory reason). Indeed, the

United States Supreme Court has specifically described the causation as closer to but-for:

        It is clear, moreover, that the causation is understood to be but-for causation,
        without which the adverse action would not have been taken; we say that upon a
        prima facie showing of retaliatory harm, the burden shifts to the defendant official
        to demonstrate that even without the impetus to retaliate he would have taken the
        action complained of (such as firing the employee).

See Hartman v. Moore, 547 U.S. 250, 260 (2006) (citing Mt. Healthy, 429 U.S. at 287).

        Despite this authority, Plaintiff alleges that Defendants’ non-retaliatory reason should be

treated as an affirmative defense. While Plaintiff correctly asserts that some courts have stated in

dicta that the Mt. Healthy defense could be “construed” as an affirmative defense, it is not

explicitly treated as an affirmative defense in the same manner as qualified immunity or statute

of limitations. Rather, it is a burden-shifting framework that need not be specifically pleaded.

See Montes v. Webb County, No. L-05-76, 2011 U.S. Dist. LEXIS 174567, at *13 n.5 (S.D. Tex.

Mar. 29, 2011) (recognizing the Supreme Court articulated the burden shifting framework

applicable to First Amendment retaliation cases as a mixed motives framework); see also

Charles v. Grief, 522 F.3d 508, 516 n.28 (5th Cir. 2008). To succeed, the employer must show


DEFENDANTS’ REPLY TO RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED ANSWER – PAGE 3
          Case 4:19-cv-00037-DC-DF Document 42 Filed 05/27/21 Page 4 of 7



by a preponderance of the evidence that it would have taken the same adverse employment

action even in the absence of the protected speech. Id. If the employer is able to make this

showing, the protected conduct does not amount to a constitutional violation justifying remedial

action.    Id.   Based on this procedure as described by courts, the burden-shifting is best

interpreted as part of an affirmative claim and less analogous to a true affirmative defense.

B.        THE MT. HEALTHY DEFENSE IS EXPLICITLY PART OF THE FIFTH CIRCUIT’S PATTERN
          JURY INSTRUCTION FOR FIRST AMENDMENT RETALIATION.

          Defendants’ understanding of precedent surrounding Mt. Healthy is borne out by the

Pattern Jury Charge. Importantly, and as further evidence to support Defendants’ contentions,

the Mt. Healthy defense is included in the Fifth Circuit Pattern Jury Charge as part of the

affirmative instructions for a First Amendment retaliation and not as an “affirmative defense” in

response to such claim. See Fifth Circuit Pattern Jury Charge, Section 10.6. Specifically,

Plaintiff takes issue with the following instruction in Defendants’ proposed jury charge filed with

the Court on May 3, 2021 that come directly from Section 10.6:

          If you find that Plaintiff Katherine Sanchez has proved each element of her claim
          by a preponderance of the evidence, then you must consider whether Presidio
          County would have reached the same decision in the absence of the protected
          speech. If you find Presidio County has proved by a preponderance of the
          evidence that it would have eliminated the OMB whether or not Plaintiff
          Katherine Sanchez engaged in protected speech, then you must return a verdict
          for Presidio County and against Plaintiff Katherine Sanchez.

Even though this language is directly from the jury instruction for Plaintiff’s affirmative First

Amendment retaliation claim, Plaintiff objects to its inclusion in Defendants’ proposed jury

charge and claims the language was an “affirmative defense” that Defendants failed to plead.

C.        EVEN IF IT IS AN AFFIRMATIVE DEFENSE, GRANTING DEFENDANTS’ LEAVE TO AMEND
          WILL NOT PREJUDICE PLAINTIFF.

          For purposes of the instant case, whether the Mt. Healthy defense is a true affirmative

defense or “but-for” causation is “merely academic.” Montes, 2011 U.S. Dist. LEXIS 174567, at


DEFENDANTS’ REPLY TO RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED ANSWER – PAGE 4
         Case 4:19-cv-00037-DC-DF Document 42 Filed 05/27/21 Page 5 of 7



*13. Similar to the Court’s conclusion in Montes, whether the defense is construed as an

affirmative defense or part of a burden shifting analysis is really a distinction without a

difference. Id. at *11. Plaintiff has waived any argument that Defendants should be precluded

from asserting the Mt. Healthy defense by failing to object to it at the summary judgment stage

and throughout discovery. See id. (noting waiver based on Plaintiff’s response to the Mt. Healthy

argument as part of the summary judgment briefing). Similar to Montes, this Court should grant

Defendants’ leave to amend their answer to plead the Mt. Healthy defense and include such

language in the jury charge because Plaintiff has waived any opposition to such addition.

        Notably, Plaintiff’s Response does not deny the fact that discovery occurred on

Defendants’ Mt. Healthy defense or that the issue was litigated as part of the summary judgment

briefing. In fact, it would be disingenuous for Plaintiff to do so based on the Court’s record. See

Dkt. 17, p. 8-12 (Plaintiff’s summary judgment briefing opposing Defendants’ Mt. Healthy

defense and citing to deposition testimony from Loretto Vasquez, Cinderela Guevara and

Frances Garcia regarding same).

        As described in Plaintiff’s Response to Defendants’ Motion for Summary Judgment, Dkt.

17, Plaintiff affirmatively sought discovery through depositions of Frances Garcia, County

Treasurer, the Honorable Cinderela Guevara, County Judge, and Loretto Vasquez, County

Commissioner regarding Defendants’ Mt. Healthy defense. See Dkt. 17. Plaintiff’s Response

refutes Defendants’ Mt. Healthy defense in briefing and the deposition testimony and affidavits

attached as evidence to the response. See id. Additionally, Magistrate Judge Fannin explicitly

considered Defendants’ Mt. Healthy defense and the evidence Plaintiff submitted to refute it as

part of his Report and Recommendations Denying Defendants’ Motion for Summary Judgment.

See Dkt. 26, pp. 10 – 11 (section titled “Refuting Non-Retaliatory Motive”).




DEFENDANTS’ REPLY TO RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED ANSWER – PAGE 5
         Case 4:19-cv-00037-DC-DF Document 42 Filed 05/27/21 Page 6 of 7



        There can be no question that the Mt. Healthy defense was part of discovery, was

litigated and briefed by both parties at the summary judgment stage without any objection from

Plaintiff that the defense was not pleaded as an affirmative defense. Accordingly, Plaintiff has

waived this argument and there is no harm in allowing Defendants to amend their answer to

assert the Mt. Healthy defense if the Court believes such allegations are required for the defense

to be considered in the charge. Given Plaintiff’s failure to object to the inclusion of such defense

prior to this point, the amendment has become “merely technical.” Montes, 2011 U.S. Dist.

LEXIS 174567, at *14.

                                           III.
                                  CONCLUSION AND PRAYER

        As asserted herein, Plaintiff has failed to establish this Court should not grant leave to

permit the jury. Defendants respectfully request that the Court grant leave to file Defendants’

First Amended Answer to include the Mt. Healthy defense as an affirmative defense or, in the

alternative, for the Court to overrule Plaintiff’s objection to inclusion of the Mt. Healthy defense

in Defendants’ proposed jury charge.

                                                 Respectfully submitted,

                                                 JACKSON WALKER L.L.P.
                                                 136 W. Twohig Ave., Suite B
                                                 San Angelo, Texas 76903
                                                 (325) 481-2560
                                                 (325) 481-2585 - Facsimile


                                                 By: /s/ Jon Mark Hogg
                                                         Jon Mark Hogg
                                                         State Bar No. 00784286
                                                         jmhogg@jw.com
                                                         Amanda N. Crouch
                                                         State Bar No. 24077401
                                                         acrouch@jw.com

                                                 ATTORNEYS FOR DEFENDANTS


DEFENDANTS’ REPLY TO RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED ANSWER – PAGE 6
         Case 4:19-cv-00037-DC-DF Document 42 Filed 05/27/21 Page 7 of 7



                                   CERTIFICATE OF SERVICE

       This is to certify that on the 27th day of May, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notice of such filing to all
attorneys of record on file.


                                                /s/ Amanda N. Crouch
                                                Amanda N. Crouch




DEFENDANTS’ REPLY TO RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED ANSWER – PAGE 7
